DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 17, 18, 20, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, it is not seen how it is possible that “the second hydrocarbon fluid” can, simultaneously, be both (1) “a multiphase hydrocarbon fluid” and (2) “a first hydrocarbon liquid” (emphases added).
With respect to claims 8 and 17, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claims 17 and 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claims recites a broad recitation of 
With respect to claims 20 and 21, the claims recite the limitation “said holding tank.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112 / 35 USC § 101
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect to claims 32-35, the claims provide for the use of a specified method or system, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite under 35 U.S.C. 112(b) where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Claims 1 and 16 are likewise rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 17, 18, 22, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanaswamy (US 2016/0264874).
With respect to claims 1, 17, 18, 22, and 32-35, Narayanaswamy discloses a method (and corresponding system for necessary for carrying out such method) for producing fuel and additional hydrocarbons from waste plastic (see Narayanaswamy, paragraph [0004]), the method comprising: (a) providing a plastic material (see Narayanaswamy, paragraph [0014]); (b) exposing the plastic material to thermal cracking to obtain a first hydrocarbon fluid gas (see Narayanaswamy, paragraph [0014]); (c) exposing the first hydrocarbon fluid gas to catalytic hydrogenation to obtain a second hydrocarbon fluid (see Narayanaswamy, paragraphs [0014], [0024], and [0025]); and (d) fractionally separating the second hydrocarbon fluid to obtain a final product (see Narayanaswamy, paragraph [0059]).  A step of condensation is included after the step of catalytic hydrogenation (see Narayanaswamy, paragraph [0059]); and a .
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanaswamy (US 2016/0264874) as evidenced by Streiff (US 2018/0371327).
With respect to claim 8, see discussion supra at paragraph 13.  Narayanaswamy discloses wherein gasoline, diesel, and fractions heavier than diesel are recovered (see Narayanaswamy, table following paragraph [0138]), such fractions known to comprise C6 to C10 hydrocarbons, C12 to C21 hydrocarbons, and C21 and above hydrocarbons, respectively (see Streiff, paragraph [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 20, 21, 25, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2016/0264874).
With respect to claims 4, 5, 20, 21, 25, 26, and 30, see discussion supra at paragraph 13.  Narayanaswamy discloses wherein the catalytic hydrogenation may include multiple stages of hydrogenation and a second hydroprocessing reactor, thus post- and pre-hydrogenation cracking may occur prior to or after the main catalytic hydrogenation.  Moreover, inasmuch as Narayanaswamy discloses .
 Claims 6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2016/0264874) in view of Streiff (US 2018/0371327).
With respect to claims 6 and 29, see discussion supra at paragraph 13. 
Narayanaswamy does not explicitly disclose wherein at least a portion of a non-condensable gas is recirculated to and burned in a gas burner to provide heat to the thermal cracking step.
However, Streiff discloses that similar known methods recirculate non-condensable gases to a heating furnace (burner) to be burned and provide heat to the thermal cracking reactor (see Streiff, paragraph [0006]).
Therefore, the person having ordinary skill in the art would have been motivated to modify the method of Narayanaswamy to provide for recirculation of at least a portion of the non-condensable gases to a burner to be burned and provide the necessary heat for the thermal cracking step, such modification making beneficial use of a byproduct fraction and alleviating the need to source heat from outside the process.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Narayanaswamy as discussed above because Narayanaswamy and Streiff are both directed to method for the conversion of waste plastics into useful hydrocarbon products.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Wang (US 5836524), Stankevitch (US 2003/0047437), Miller (US 2003/0199717), Miller (US 2009/0151233), Sarker (US 2009/0299110), Franczak (US 2012/0149954), Ward (US 2016/0362609), and Narayanaswamy (WO 2018/055555 A1).  The references generally disclose methods and systems for the conversion of waste plastics into useful hydrocarbons (see respective Abstracts of each).  Sarker discloses that “[t]he production of hydrocarbon fuels (gasoline, diesel and the like) via catalyzed, and non-catalyzed thermal, decompositions of waste plastic, followed by separation and collection of the fuel product, is known, and has been known for decades” (see Sarker, paragraph [0003]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Randy Boyer/
Primary Examiner, Art Unit 1771